Petitioner, Mrs. E. F. Walrod, filed in this court a petition for writ of habeas corpus on February 19, 1942, alleging that she was illegally and unlawfully restrained of her liberty in the city jail at Stillwater, in Payne county, Okla., by Gene Hoyt, chief of police of the city of Stillwater. A rule to show cause was made setting the case for hearing in this court on the 6th day of March, 1942. A response was filed on February 27, 1942.
Since the hearing was had in this court a motion to dismiss has been filed in which it is stated that on March 11, 1942, petitioner was tried before the municipal court of Stillwater and was found not guilty and she was discharged.
It therefore appears that the question before this court has become moot, and for this reason the petition for writ of habeas corpus is dismissed. Carey v. State, 24 Okla. Cr. 273,217 P. 895. *Page 139